DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Response to Amendment
4.	In the amendment filed on 12/22/2020, claims 1, 3-5, 7-9, 11, 14-19 have been amended. Claims 13 and 20 are previously cancelled. Claims 21-23 have been added. The currently pending claims considered below are Claims 1-12, 14-19, and 21-23.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-12, 14-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldo (US Patent 10,140,515 B1) in view of Winter et al. (US Publication 2014/0040262 A1)
As per claim 1, Waldo teaches A method comprising: (see Abstract)
comparing a query image vector corresponding to an image to one or more vectors corresponding to a plurality of images in a database of images, each of the one or more vectors corresponding to a particular classification and each of the images of the database being associated with at least one corresponding audio track; (Figure 2 
determining, based on the comparing, a classification corresponding to the query image vector; (column 10 lines 10-30, column 17 lines 28-50, classification vectors are utilized to determine whether query images includes objects classified in classification vectors, the query image analyzed to match and identify feature vectors in the image that describes the subject and category of the object).
identifying two or more images of the database that correspond to the image based on a degree of similarity (column 4 lines 31-53, column 17 lines 51 – column 18 lines 27, a query image is analyzed and compared with image descriptors, the image descriptors having regions of interests and objects, to identify visually similar images based on similarity scores between image descriptors, interpreted as degree of similarity)
and automatically presenting a plurality of audio tracks associated with the two or more images for selection to be played. (column 5 line 51 – column 6 line 20, the analyzed image descriptors are analyzed to determine mapping to music descriptors to 
Waldo does not explicitly indicate identifying two or more images of the database that correspond to the image based on a degree of similarity between the classification corresponding to the query image vector of the image and at least one classification corresponding to the two or more images.
Winter teaches identifying two or more images of the database that correspond to the image based on a degree of similarity between the classification corresponding to the query image vector of the image and at least one classification corresponding to the two or more images (paragraphs 0026, 0030, 0031, 0032, feature vectors of digital assets that include images are compared and can be clustered together based on similarity, the feature vectors of digital assets compared with a threshold level defined for clusters to show similar items within clusters).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Waldo’s image recognition and classification based on vectors to identify related image and audio data with Winter’s ability to analyze and compare feature vectors of digital assets to cluster similar digital assets. This gives the user the ability to cluster together similar images based on the classification vectors. The motivation for doing so would be more efficiently perform image searching (paragraph 0003).
As per claim 2, Waldo teaches the comparing includes performing one of a nearest neighbor procedure, a vector space measurement, or a triplet loss function procedure. (column 9 lines 37-58, classification vector)
As per claim 3, Waldo teaches generating a recommendation playlist based on the plurality of audio tracks. (column 5 lines 51-66, column 7 lines 46-54, generating playlist)
As per claim 4, Waldo teaches detecting a musical category based on the identified two or more images. (column 7 lines 28-53, song characteristics) 
As per claim 5, Waldo teaches extracting the query image vector from the image and the one or more vectors from images of the database. (column 9 lines 37-58, classification vector, column 17 lines 28-50, extract feature vectors from query images)
As per claim 6, Waldo teaches the extracting is performed by one of a convolutional neural network and an autoencoder. (column 6 lines 4-20, neural network analysis)
As per claim 7, Waldo teaches presenting the metadata corresponding to the two or more images. (column 16 lines 30-61, metadata for labels)
As per claim 8, Waldo teaches identifying metadata that corresponds to the two or more identified images. (column 6 lines 60 – column 7 line 28, metadata)
As per claim 9, Waldo teaches training a classifier based on the images from the database. (column 6 lines 4-20, machine learning)
As per claim 10, Waldo teaches the training trains the classifier to classify at least some of the images from the database into predetermined classifications. (column 4 line 54 – column 5 line 14, image descriptor classes)

As per claim 11, Waldo teaches A system comprising: (see Abstract)
a memory storing a program; (column 25 lines 4-21, storage media)
and a computer processor, which when operating under control of the program, performs: (Figure 11 reference 1102)
comparing a query image vector corresponding to an image to one or more vectors corresponding to a plurality of images in a database of images, each of the one or more vectors corresponding to a particular classification and each of the images of the database being associated with at least one corresponding audio track; (Figure 2 reference 208, column 4 lines 23-30, images are stored in a photo store, column 17 lines 28-50, a query image is received from a client device and a feature vector extracted from the query image, the feature vector from the query interpreted as a query image vector, column 9 lines 37 – column 10 lines 9, classification vectors are utilized to classify categories to be associated with training images to be compared with a query image, classification vectors interpreted as vectors corresponding to a particular classification, and column 2 lines 25-48, column 6 lines 21-42, images from the image store are associated with songs based on comparing image descriptors and song descriptors)
determining, based on the comparing, a classification corresponding to the query image vector; (column 10 lines 10-30, column 17 lines 28-50, classification vectors are utilized to determine whether query images includes objects classified in classification vectors, the query image analyzed to match and identify feature vectors in the image that describes the subject and category of the object).

and automatically presenting a plurality of audio tracks associated with the two or more images for selection to be played. (column 5 line 51 – column 6 line 20, the analyzed image descriptors are analyzed to determine mapping to music descriptors to identify corresponding songs, column 13 line 65 – column 14 line 33, recognition of items or objects in an image, as well as classification of image data, is utilized to determine songs associated with images based on audio and image descriptors, column 2 lines 48-63, column 5 lines 51 – column 6 line 20, generating a playlist of songs based on correlation between music descriptors and image descriptors)
Waldo does not explicitly indicate identifying two or more images of the database that correspond to the image based on a degree of similarity between the classification corresponding to the query image vector of the image and at least one classification corresponding to the two or more images.
Winter teaches identifying two or more images of the database that correspond to the image based on a degree of similarity between the classification corresponding to the query image vector of the image and at least one classification corresponding to the two or more images (paragraphs 0026, 0030, 0031, 0032, feature vectors of digital assets that include images are compared and can be clustered together based on 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Waldo’s image recognition and classification based on vectors to identify related image and audio data with Winter’s ability to analyze and compare feature vectors of digital assets to cluster similar digital assets. This gives the user the ability to cluster together similar images based on the classification vectors. The motivation for doing so would be more efficiently perform image searching (paragraph 0003).
As per claim 12, Waldo teaches the comparing includes performing one of a nearest neighbor procedure, a vector space measurement, and a triplet loss function procedure. (column 9 lines 37-58, classification vector)
As per claim 14, Waldo teaches generating a recommendation playlist based on the plurality of audio tracks. (column 5 lines 51-66, column 7 lines 46-54, generating playlist)
As per claim 15, Waldo teaches detecting a musical category based on the two or more identified images. (column 7 lines 28-53, song characteristics)
As per claim 16, Waldo teaches extracting the query image vector from the image and the one or more vectors from images of the database. (column 9 lines 37-58, classification vector, column 17 lines 28-50, extract feature vectors from query images)
As per claim 17, Waldo teaches a user interface coupled to the computer processor, for presenting the metadata corresponding to the two or more images. (column 16 lines 30-61, metadata for labels)
As per claim 18, Waldo teaches identifying metadata that corresponds to the two or more identified images. (column 6 lines 60 – column 7 line 28, metadata)

As per claim 19, Waldo teaches A computer-readable memory storing a program which, when executed by a computer processor, causes the computer processor to perform a method comprising: (see Abstract)
comparing a query image vector corresponding to an image to one or more vectors corresponding to a plurality of images in a database of images, each of the one or more vectors corresponding to a particular classification and each of the images of the database being associated with at least one corresponding audio track; (Figure 2 reference 208, column 4 lines 23-30, images are stored in a photo store, column 17 lines 28-50, a query image is received from a client device and a feature vector extracted from the query image, the feature vector from the query interpreted as a query image vector, column 9 lines 37 – column 10 lines 9, classification vectors are utilized to classify categories to be associated with training images to be compared with a query image, classification vectors interpreted as vectors corresponding to a particular classification, and column 2 lines 25-48, column 6 lines 21-42, images from the image store are associated with songs based on comparing image descriptors and song descriptors)
determining, based on the comparing, a classification corresponding to the query image vector; (column 10 lines 10-30, column 17 lines 28-50, classification vectors are utilized to determine whether query images includes objects classified in classification 
identifying two or more images of the database that correspond to the image based on a degree of similarity (column 4 lines 31-53, column 17 lines 51 – column 18 lines 27, a query image is analyzed and compared with image descriptors, the image descriptors having regions of interests and objects, to identify visually similar images based on similarity scores between image descriptors, interpreted as degree of similarity)
and automatically presenting a plurality of audio tracks associated with the two or more images for selection to be played. (column 5 line 51 – column 6 line 20, the analyzed image descriptors are analyzed to determine mapping to music descriptors to identify corresponding songs, column 13 line 65 – column 14 line 33, recognition of items or objects in an image, as well as classification of image data, is utilized to determine songs associated with images based on audio and image descriptors, column 2 lines 48-63, column 5 lines 51 – column 6 line 20, generating a playlist of songs based on correlation between music descriptors and image descriptors)
Waldo does not explicitly indicate identifying two or more images of the database that correspond to the image based on a degree of similarity between the classification corresponding to the query image vector of the image and at least one classification corresponding to the two or more images.
Winter teaches identifying two or more images of the database that correspond to the image based on a degree of similarity between the classification corresponding to the query image vector of the image and at least one classification corresponding to the 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Waldo’s image recognition and classification based on vectors to identify related image and audio data with Winter’s ability to analyze and compare feature vectors of digital assets to cluster similar digital assets. This gives the user the ability to cluster together similar images based on the classification vectors. The motivation for doing so would be more efficiently perform image searching (paragraph 0003).

As per claim 21, Waldo teaches capturing the image by using an image capture device. (Figure 10 reference 1004, column 8 lines 38-63, column 19 lines 46-67, using camera to capture image data for classification)
As per claim 22, Waldo teaches capturing the image by using an image capture device. (Figure 10 reference 1004, column 8 lines 38-63, column 19 lines 46-67, using camera to capture image data for classification)
As per claim 23, Waldo teaches capturing the image by using an image capture device. (Figure 10 reference 1004, column 8 lines 38-63, column 19 lines 46-67, using camera to capture image data for classification)


Response to Arguments
7.	Applicant’s arguments filed on 12/22/2020 with respect to the 35 USC 103 rejection of claims 1-12, 14-19, and 21-23 have been considered but are moot in view of new grounds of rejection. Amendments to the claims necessitated new grounds of rejection, based on the newly cited prior art of Winter et al. (US Publication 2014/0040262 A1) incorporated into the previously cited prior art of Waldo (US Patent 10,140,515 B1). More specifically, Winter explicitly teaches the ability to analyze and compare feature vectors of digital assets to cluster similar digital assets, which is incorporated into the prior art of Waldo that teaches image recognition and classification based on vectors to identify related image and audio data so that the prior art of Waldo is able to cluster together similar images based on the classification vectors, to teach the limitations of independent claims 1, 11, and 19, as disclosed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agrawal (US Patent 10,872,115 B2)
Lin (US Patent 9,830,526 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168